

Exhibit 10-c


AMENDMENT AGREEMENT NO. I


dated as of 27 November 2013 between
Meritor HVS AB as Seller


and


Viking Asset Purchaser No. 7 IC
an incorporated cell of Viking Global Finance ICC as Purchaser


and


Citicorp Trustee Company Limited as Programme Trustee


(the "Amendment Agreement ")






l.    BACKGROUND AND DEFINITIONS


1.
The parties hereto have entered into a receivables purchase agreement dated 28
June 2011 between Meritor HVS AB as Seller, Viking Asset Purchaser No. 7 IC, an
incorporated cell of Viking Global Finance ICC, as Purchaser and Citicorp
Trustee Company Limited as Programme Trustee as amended, restated and
supplemented from time to time (the "Receivables Purchase Agreement").



2.
The parties now wish to amend the Receivables Purchase Agreement in accordance
with the provisions set out herein.



3.
Capitalised terms shall, unless the context otherwise requires, have the meaning
given to them in the Receivables Purchase Agreement.



1.
AMENDMENT



2.1
The parties hereto agree that with effect as the date of this Amendment
Agreement that Clause 2.1 of the Receivables Purchase Agreement shall be amended
as follows:



Purchase of Receivables
Subject to the terms and conditions of this Agreement, and within the limits of
the Total Commitment , the Purchaser agrees that it will purchase Receivables
from the Seller on a continuous basis from the date hereof until the Termination
Date, it being understood and agreed that the Purchaser shall have no obligation
to purchase Receivables to the extent that, after giving effect to such proposed
purchase, the Aggregate Euro Outstanding Amount of all Purchased Receivables
would exceed the Total Commitment. lf a proposed purchase of Receivables would
result in the Aggregate Euro Outstanding Amount of all Purchased Receivables
exceeding the Total Commitment, the Purchaser may, at its sole discretion,
decide to accept such Offer(s) and purchase such Receivables, but shall for the
avoidance of doubt have no obligation to do so.


2.
MISCELLANEOUS



3. l
For the avoidance of doubt, the Receivables Purchase Agreement, as amended and
extended from time to time, shall remain in full force and effect and the
provisions set out in this Amendment Agreement shall only take effect as
specified herein.



3.2
This Amendment Agreement may be executed in any number of counterparts and all
such counterparts taken together shall be deemed to constitute one and the same
instrument.


1

--------------------------------------------------------------------------------









IN WITNESS WHEREOF the parties have executed this Amendment Agreement on the
respective dates specified below with effect from the date specified in Clause
2.1 above.








For and behalf of




Meritor HVS AB


By: /s/Mike Lei
Name: Mike Lei
Title: Director, Treasury
















For and behalf of
     
Viking Asset Purchaser No. 7 IC


By: /s/Stephen Langan
Name: Stephen Langan
Title: Alternate director


For and behalf of


Citicorp Trustee Company Limited


By: /s/David Mares
Name: David Mares
Title: Director





2